Order entered January 8, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00632-CR

                               VICTOR ZAMARRON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-30457-U

                                              ORDER

       The appellate record was due September 20, 2019. Before the Court is court reporter
Sasha Brooks’s January 6, 2020 third request for additional time to file the reporter’s record. We
GRANT the request and ORDER the reporter’s record filed on or before January 27, 2020. We
caution Ms. Brooks that the failure to file the reporter’s record by that date will result in the
Court taking whatever remedies it has to ensure the appeal proceeds in a timely and expeditious
manner, which may include ordering Ms. Brooks not to sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,
Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st
Judicial District Court; and counsel for all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE